Title: To George Washington from Robert R. Livingston, 12 October 1776
From: Livingston, Robert R.
To: Washington, George



Sir:
Oct. 12th, 1776

I should do injustice toward the politeness & attention with which your Excellency has been pleased to listen to the crude opinions which I have some times offered if I did not (without any appology) deliver my sentiments on the present alarming state of this Colony & submit to your Excellencys better judgment such measures as will (in my Idea) be most likely to eleviate the evills I apprehend. While the army remained at New York I saw the possibility of their retreats being cut off & moved & got such a resolution in our Convention as I thought would contribute to your Excellencys satisfaction on their head—Since I was persuaded then & the (event has justified that persuasion) that your Excellency saw the danger & remained in New York till the propriety of removing should be thought in compliance with the prejudices of others & least you should be charged with unnecessarily abandoning that City. Since upon experiment it appears contrary to the general sentiment that the obstructions in the river are ineffectual the present situation of the army tho not exactly similar bears some resemblance to that in which it was at New York.
The enemy may still land above & reduce your Excellency to the necessity of attacking them at their Landing or of suffering them to seize upon advantageous passes from which it will be impossible to dislodge them for such is the peculiar situation of the Country & the vicinity of the sound will it be very difficult

so to station themselves as to cut of all supplyes going to your camp or at least render them extremely hazardous. This too may in my opinion be done with a part of their forces while the remainder having by this means their retreat secured may ravage the Country, encourage the disaffected & by their assistance without danger carry their arms even to Albany, which would greatly endanger the northern army who for want of teams hors’s &c which are not to be procured in that almost uninhabited country could not remove any part of their stores if so or even so much provision as would subsist them on their way down if they attempted to march to Albany. Stay they could not, nor would any other means be left them but to retreat in to New England without artillery, stores or provisions in which case their strength would soon be disipated by desertions or the whole to be obliged to release separate for want of the necessary stores. It may be asked whether these passes can not be secured by the militia of our states. I assure your excellency as an undoubted fact that we have already made our utmost exertions that our secret enemies are numerous & implacable that the whole force that we have ventured to call out on this occasion is three hundred men & that we have little reason to expect that even these can be obtained, add to this that the western part of Connecticut are by no means to be depended upon.
In this situation I humbly conceive that two things are necessary, one of them I suggested long since to our Convention who approving the same it was mentioned to your Excellency & not carried into execution for reason which had then great weight, but from an alteration of circumstances do no longer operate, I mean the marching a body of force from New England either militia or others to Beron river or some other strong grounds that commands the passes into Connecticut. This I believe may now be done without any great difficulty only by collecting the troops that are scattered along the sound.
The next is to order up one or two regiments to secure the passes in the highlands & at the same time to form a strong camp a little above where the ships now are which may from the nature of the ground be done with out any great numbers of men & who w’d make it dangerous for an enemy to have them on their rear, this indeed will lesten the army at New York but it will at the same time add to their real strength since it will

either reduce the enemy to the necessity of marching the lines in front or if they sh’d Land above expose themselves to the danger of being hemmed in by three armies. This I dare say they will not attempt & I promise myself much from the bear reputation of three such bodies besides that they would enable you [to] collect a new army in case of a defeat below.
I dare say your Excellency sees the necessity of carrying up magazines of provision & materials for Barrackes in some part of this Country that the want of them should not in case of any unfortunate accident oblige the army to separate. Where not the treasury of this state exhausted by the uncommon expence to which we have been put by the disaffection of our own people, the debt that is due from the Continent & the disappointments we have met with in not being able to strike money yet, the Convention of this state would have at their own risque have done some thing therein. Your Excellency sees the opinion I have of your patience & good nature in my venturing to obtrude upon them these crude & hasty remarks, yet I may possibly find some excuse for them as my anxiety for the success of the great cause in which your Excellency is engaged to support & my knowledge of a Country which your Excellency had no leisure to explore.

ROBERT R. LIVINGSTON.

